Case 2:18-cv-00434-SPC-MRM Document 83-5 Filed 11/13/18 Page 1 of 6 PageID 1177




                EXHIBIT LL
Case 2:18-cv-00434-SPC-MRM Document 83-5 Filed 11/13/18 Page 2 of 6 PageID 1178
Case 2:18-cv-00434-SPC-MRM Document 83-5 Filed 11/13/18 Page 3 of 6 PageID 1179
Case 2:18-cv-00434-SPC-MRM Document 83-5 Filed 11/13/18 Page 4 of 6 PageID 1180
Case 2:18-cv-00434-SPC-MRM Document 83-5 Filed 11/13/18 Page 5 of 6 PageID 1181
Case 2:18-cv-00434-SPC-MRM Document 83-5 Filed 11/13/18 Page 6 of 6 PageID 1182
